Citation Nr: 0516638	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  99-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Jerome H. Gress, Attorney


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active military service from December 1945 to 
October 1947.

This matter was brought to the Board of Veterans' Appeals 
(the Board) on appeal from an October 1997 rating decision 
from the San Diego, California Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board issued a decision in October 2001. [Further actions 
by the Board will be historically reviewed below.]

On February 26, 2003, the United States Court of Appeals for 
Veterans Claims (the Court) remanded the case for 
readjudication and the issuance of a new decision.  

The case was remanded by the Board in October 2003 for the 
requested development, most of which was procedural in 
nature.

The development required by the Court remand has now been 
accomplished and the case is before the Board for final 
appellate review.  The appellant has also forwarded 
additional evidence which is in the file and will be 
considered in the current appellate review.

 
FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  The Board denied entitlement to service connection for 
the cause of the veteran's death when it issued a decision in 
March 1995.

3.  Evidence submitted since the Board's March 1995 decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

4.  The probative evidence of record including a myriad of 
medical expert opinions, is relatively evenly weighted and 
raises a doubt that cardiac disability related to active 
service was a contributory cause of death.



CONCLUSIONS OF LAW

1.   The Board decision which held that service connection 
was not warranted for the cause of the veteran's death was 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2004).

2.  The evidence received since the Board decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2003); 38 C.F.R. § 3.156(a) (2004).

3.  The cause of the veteran's death is reasonably related to 
an injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 1310, (West 1991 & Supp. 
2003); 38 U.S.C.A. § 5107 (West Supp. 2003); 38 C.F.R. §§ 
3.303, 3.309, 3.310, 3.312 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal no abnormalities on enlistment 
examination. In January 1946, the veteran was diagnosed with 
rheumatic fever.  Complaints included chest pain, sore 
throat, stiff fingers, and a stiff right wrist.  An 
electrocardiogram (ECG) was found to be suggestive of 
myocardial damage, rheumatic origin.

The ECG was repeated later in February 1946.  A history of an 
indication of myocardial damage was noted.  The current ECG 
did not document myocardial damage; however, it did reveal 
sinus tachycardia, sinus arrhythmia, slurred QRS, as well as 
other findings.  The impression was myocarditis, rheumatic.

On follow-up in February 1946 a diffuse apex beat was noted.  
The heart was slightly enlarged to the left by percussion. No 
definite murmur was heard.  A subsequent cardiac examination 
revealed a low pre-systolic rumble at the apex.  On follow-up 
in February 1946, an ECG revealed sinus tachycardia, but was 
otherwise normal.  Sinus arrhythmia was noted about five days 
later.

In March 1946 a diffuse beat was noted in "4 L.S. to right of 
MCL."  It was later noted that the "[p]oint maximum of 
cardiac impulse is in the six and seven diffuse, but this can 
be explained by the fact that this man has a very thin chest 
wall."

A soft systolic murmur was noted later in March 1946.  It was 
concluded that this was of no clinical significance.  An ECG 
in April 1946 revealed a normal tracing.

On separation examination in October 1947 a chest X-ray was 
described as negative, the heart was described as normal, and 
pulses were described as good.

There are no medical records documenting treatment of heart 
problems after 1947 until September 1973 when the veteran was 
hospitalized for a myocardial infarction at Huntington 
Hospital.

The September 1973 hospitalization report noted that the 
veteran had been in good health prior to the acute onset of 
substernal chest pain.  Examination on admission revealed a 
hyperkinetic "PMI" at the fifth intercostal space, and an S3 
and S4 gallop.  There was some question of a systolic murmur 
being present. An ECG was consistent with an acute anterior 
lateral myocardial infarction.  A complete blood count (CBC) 
showed a leukocytosis of 22,000 with a shift to the left.  
The hospital course was complicated by mild congestive heart 
failure.  Chest x-rays during admission revealed an enlarged 
heart.  The final diagnosis was an acute myocardial 
infarction and coronary artery disease.

In January 1975, the veteran was hospitalized for, in 
pertinent part, a transient ischemic grade and a left carotid 
plaque embolus.  An aortic arch study revealed moderate, left 
ventricular enlargement; mild plaqueing with possible 
ulceration of the right internal carotid at its origin; and 
50 percent stenosis at the origin of the left internal 
artery. 

The veteran was readmitted in February 1975 for left carotid 
arteriosclerotic occlusive disease.  A history of myocardial 
infarction in 1974 and rheumatic fever in 1945 was noted.  
Examination revealed a grade I-II systolic murmur at the 
right sternal border.  Cardiac rhythm was normal.  A chest X- 
ray was normal, and an ECG revealed an extensive old anterior 
infarction and an incomplete right bundle branch block.  
Surgery was performed in February 1975 and revealed 
atherosclerotic material from the left carotid artery.

An examination report from 1981 noted a 35-year history of 
smoking.  A family history of heart disease was noted.  The 
pertinent diagnosis was a myocardial infarction (old, 
inactive).

Records from Eisenhower Medical Center show that the veteran 
was hospitalized in November 1981 for coronary bypass surgery 
for coronary artery disease.  An ECG revealed an old 
anteroseptal myocardial infarction with possible aneurysm.  A 
chest x-ray revealed a normal cardiac silhouette.  It was 
also noted that the veteran's cardiovascular risk factors 
included his 30-year history of smoking six cigarettes per 
day, a family history of heart disease, and labile 
hypertension (but none since his recent myocardial 
infarction).  The discharge diagnosis was coronary artery 
disease after CABG.

In August 1986, the veteran was hospitalized for left carotid 
stenosis.  Pathology findings included complex 
atherosclerotic plaque with luminal narrowing.  It was noted 
that he had recently developed a cerebrovascular accident 
(CVA) and that recurrent stenosis of the carotid artery was 
identified.

In November 1986, Dr. RN noted that the veteran had suffered 
a CVA resulting in significant disability.

In March 1991, the veteran was hospitalized and diagnosed 
with a right CVA, hypertension, and chronic premature 
ventricular contractions.  A CAT scan showed an old left 
cerebral artery infarct with left temporal/left parietal 
infarctions.

A chest X-ray showed cardiomegaly.  A carotid ultrasound 
showed calcified plaques in both carotids, and complete 
occlusion of a high grade obstruction of the left internal 
carotid artery at its origin.  An echocardiogram did not show 
any evidence of thrombus; there was no reference to the 
cardiac valves.

In May 1991, Dr. RN indicated that the veteran had suffered a 
massive right-sided CVA in January 1990.  Dr. RN found him to 
be totally disabled as a result of findings made during an 
evaluation in January 1991.  An August 1991 letter indicates 
that the veteran was undergoing rehabilitation at Corona 
Community Hospital.

In October 1991, the veteran submitted a claim for service 
connection of rheumatic fever with myocardial damage.  He 
reported being treated at Huntington Hospital in 1974 and 
1976, and at Eisenhower Memorial in 1984.

Also received around this time is a letter from the Social 
Security Administration (SSA) noting that the veteran was 
receiving monthly retirement benefits beginning May 1991.  
There is also a copy of a December 1986 letter from SSA 
finding that the veteran became disabled in March 1986.

A hospitalization report from December 1991 revealed sinus 
tachycardia.  An ECG revealed sinus tachycardia with a left 
axis deviation and anterolateral myocardial infarction, 
unchanged from the previous study.  A history of multiple 
strokes was also noted.  He was discharged in January 1972.

The certificate of death reveals that the veteran died in 
August 1992.  The immediate cause of death was a CVA due to 
cerebrovascular atherosclerosis.  A urinary tract infection 
was listed as another significant condition contributing to 
death.

The certificate also indicates that the place of death was at 
Care West Convalescent Hospital and that he had been attended 
there since February 1992.  It was indicated that no 
operation had been performed for any of the causes of death.

In September 1992 the appellant submitted an application for 
dependency and indemnity compensation (DIC).  

In October 1992, the RO denied, in pertinent part, service 
connection for the cause of death.  This denial was appealed.  
In her substantive appeal, the appellant noted that she had 
been unable to obtain the medical records dated from 1950 to 
1960 because the records were not retained that far back.

In March 1995 the Board denied service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.

In June 1996, the United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board's denial of the cause of 
death, but remanded the issue of entitlement to death 
pension, as the Board had not addressed this issue. 

In March 1998 the Board dismissed the death pension claim, 
noting that it had been withdrawn.

In September 1997, a claim to reopen the claim of service 
connection for the cause of death was submitted.  Submitted 
with this claim was a private medical opinion from Dr. RMP, 
also dated from September 1997.

Dr. RMP noted that a 1946 EKG indicated myocardial damage of 
rheumatic origin and a low pre-systolic rumble at the apex.  
He noted that "this is the finding of mitral stenosis, but 
there is no subsequent confirmation of mitral stenosis."  Dr. 
RMP went on to conclude that the most likely cause of death 
was widespread arteriosclerosis with narrowing of coronary 
and carotid arteries resulting in myocardial infarctions, 
left ventricular aneurysm formation, congestive heart 
failure, "due to coronary artery disease."

He alternatively theorized that atrial fibrillation may have 
contributed to death.  He noted that atrial fibrillation is 
often a common complication of rheumatic heart disease that 
could have been the cause of one or more of the veteran's 
fatal strokes; however, he noted that there was no 
documentation of rheumatic heart disease findings after 1946.  
He noted that a minor fraction of rheumatic fever patients go 
on to late scarring of the lining of the heart.  He noted 
that such findings were not documented in the deceased 
veteran.

He also found that there was no documentation of atrial 
fibrillation (he previously noted that there was no evidence 
of a "totally irregular heart beat"), noting also that atrial 
fibrillation in United States senior citizens is frequent and 
more commonly non-rheumatic, and that it may occur with or 
without rheumatic fever or rheumatic heart disease.

In October 1997, the RO declined to reopen the appellant's 
claim for the cause of death.  This decision was appealed.

In November 1997 the RO sent a notice to the appellant, 
supplying her VA Forms 21-4142 for the authorization of 
release of additional medical records. In a subsequent 
notice, the RO notified the appellant of what was generally 
required to prevail on a claim for DIC.

In November 1999 the appellant's current representative 
submitted a brief in favor of the claim.  It was argued, in 
pertinent part, that new and material evidence had been 
presented to reopen the claim, including an opinion from Dr. 
CNB, discussed below.

In the November 1999 medical opinion submitted by the 
representative, Dr. CNB concluded that it was likely that the 
veteran's severe rheumatic fever in the 1940s contributed 
significantly to the veteran's death from cerebral stroke by 
way of an embolic process.  He indicated that post-service 
medical findings were indicative of manifestations of 
rheumatic heart disease.  In particular, he appeared to 
conclude that the veteran's history of persistent murmurs 
established evidence of persistent rheumatic heart disease.  
(emphasis added)

Dr. CNB summarized his position by finding that the veteran's 
severe rheumatic heart disease in the mid-1940s significantly 
increased his risk for embolic cerebral disease which 
significantly contributed to his demise.  

He noted that 

the likely mechanism of demise was 
multiple cerebral strokes which "likely 
could have been either from 
arteriosclerotic or his embolic heart 
disease. The heart emboli could have had 
their origin in one of three places:

1. From vegetative abnormal valves 
occurring secondary to his rheumatic 
fever;

2. From the aortic aneurysm (which also 
could have been partially secondary to 
his rheumatic heart disease); or

3. From atrial fibrillation, (which could 
have been secondary to his abnormal 
mitral valve)."

In August 2000, Dr. SM provided a VA advisory opinion.  Dr. 
SM concluded that Dr. CNB was "fundamentally wrong" in his 
conclusion.  Dr. SM noted that although there was 
documentation of rheumatic fever and possible carditis in 
1946, there was no documentation of atrial fibrillation at 
anytime nor any evidence of complicated rheumatic valvular 
disease afterwards, particularly during the veteran's 
hospitalizations in 1973 and 1981.

Dr. SM concluded that the cause of death did not result from 
rheumatic heart disease, but rather from the consequences of 
hypertensive and ischemic cardiovascular and cerebrovascular 
disease.  He noted that the murmur, gallops, heart failure, 
and pericarditis documented in September 1973 could be 
explained by the newly developing acute antero-lateral 
myocardial infarction causing mitral regurgitation, 
pericarditis, and congestive heart failure.

Dr. SM noted that there was no documentation in the record of 
either mitral stenosis or atrial fibrillation.

In October 2000, Dr. CNB provided a rebuttal to Dr. SM's 
opinion. Dr. CNB contended that his position as a neuro- 
radiologist made him more competent to provide an opinion as 
to the cause of death in this instance.  As a neuro-
radiologist, he claimed that he was better able to evaluate 
both the cardiac as well as other potential causes of a 
stroke.  On the other hand, he noted that a cardiologist's 
perspective is limited to the heart and is therefore unable 
to understand the subtleties of other causes of stroke.

Dr. CNB first found that it was more likely than not that the 
veteran's stroke was caused by a cardiac source.  He then 
contended that Dr. SM's conclusion that there was no 
suggestion of mitral stenosis was wrong because the veteran 
had a longstanding history of cardiac murmurs, dating back to 
his diagnosis of rheumatic fever, that were consistent with 
mitral disease.  In making this conclusion, Dr. CNB cited for 
support to Dr. RMP as having written that the pre-systolic 
rumble noted in 1946 was the finding of mitral stenosis, and 
that atrial fibrillation is a common complication of 
rheumatic heart disease that could have lead to one or more 
of the veteran's fatal strokes.

While appearing to acknowledge that there was no 
documentation of atrial fibrillation, Dr. CNB found that, it 
was as likely as not that, given the veteran's history of 
rheumatic fever, his irregular heartbeats were intermittently 
episodes of atrial fibrillation.

Dr. CNB then reasserted his opinion that the veteran as 
likely as not died from a cardiac derived stroke secondary to 
his 1946 rheumatic heart disease because it was more likely 
that the source of the stroke was cardiogenic and because of 
the history of murmurs dating back to 1946.

Dr. CNB also noted the possibility of an infectious embolic 
source of stroke derived from the veteran's likely abnormal 
mitral valve and elevated white blood cell counts.  He 
further noted that the veteran had a ventricular aneurysm 
which could have also been the source of his stroke, noting 
that the source of the aneurysm is likely the result of his 
rheumatic heart disease, as he had an enlarged heart by 
percussion in February 1946 and an ECG showing myocardial 
damage in February 1946.

Dr. CNB finally concluded that it was as likely as not that 
the veteran's death was due to a stroke that originated from 
his heart, secondary to his in-service rheumatic fever.

Also submitted at this time was a brief from the appellant's 
representative, in which it was again contended that new and 
material evidence had been submitted to reopen the claim.

In May 2001 an independent medical opinion was obtained. Dr. 
TNS certified that he had examined all service and post- 
service evidence, including the various medical opinions and 
facts as presented in their documents.  He also noted that he 
had extensive experience in the practice of cardiovascular 
medicine, including coronary, cerebrovascular, and peripheral 
artery disease, as well as rheumatic heart disease and its 
consequences.

Dr. TNS noted that an inservice ECG suggested rheumatic 
myocarditis, and that a low-pitched pre-systolic rumble was 
subsequently reported, suggesting rheumatic valvulitis; 
however, he noted that subsequent examinations did not show 
findings that implied a chronic rheumatic process.  He 
concluded that there was no evidence of rheumatic valvular 
heart disease in service and no evidence of residuals or 
sequelae from the rheumatic fever on separation examination.

Dr. TNS noted that myocarditis and valvulitis were 
manifestations of rheumatic fever and that such symptoms 
would subside as the illness subsided.  A small percentage of 
patients would go on to develop a low grade, smoldering 
valvulitis that may produce thickening, fibrosis, and 
malfunction of cardiac valves (most often the mitral valve) 
many years later.  He noted that such findings of rheumatic 
mitral valve disease are usually observed on physical 
examination and confirmed by echocardiography.  He opined 
that the record did not contain such findings.

Dr. TNS noted that the veteran had a myocardial infarction 
due to coronary atherosclerosis, 27 years after the rheumatic 
fever.  He concluded that the veteran's history of cigarette 
smoking and attained age were adequate risk factors to 
explain the development of atherosclerosis.  It was noted 
that the sequelae of the infarction included transient 
congestive heart failure, pericardial friction rub, and 
reduced left ventricular function, which suggested a 
relatively large amount of heart damage.

Dr. TNS opined that the veteran "died of complications of 
atherosclerosis of the cerebral and coronary vessels."  He 
indicated that if the inservice rheumatic fever were invoked 
as a cause or significant contributing factor to death, it 
would have to be through the development of chronic rheumatic 
heart disease with the development of valvular dysfunction 
and the complication of intracardiac thrombus or vegetation 
embolizing to the brain causing stroke, with or without the 
presence of atrial fibrillation.  However, the examiner found 
that there was nothing in the record that would support such 
a contention, noting that there was no evidence of chronic 
rheumatic disease, no evidence of rheumatic valvular 
dysfunction, and no evidence of atrial fibrillation.

With respect to atrial fibrillation, Dr. TNS noted that the 
veteran would have been at significant risk for this 
impairment due to his age.  He further found that atrial 
fibrillation as a consequence of the rheumatic process would 
occur only in the presence of clinically detectable valvular 
dysfunction "for which there was no documented evidence.  In 
other words if atrial fibrillation had occurred, it would be 
overwhelmingly likely that consequences of coronary artery 
disease and myocardial infarctions was the cause, not 
rheumatic heart disease."

Dr. TNS opined that all of the major events in the veteran's 
medical history following his separation from service "are 
clearly complications of carotid and coronary 
atherosclerosis."

Dr. TNS then addressed Dr. CMB's conclusions and found that 
"his logic supporting rheumatic disease as a significant 
contributing factor to the patient's death is based on 
undocumented possibilities, rather than documented 
certainties.

Even if some of the clinical events had been cardioembolic in 
origin, as he hypothesizes, the underlying cause would be 
coronary atherosclerosis, not rheumatic heart disease."  He 
stated that he agreed in entirety with the opinions of Dr. 
RMP and Dr. SM.

The appellant has recently submitted additional clinical 
records relating to the veteran's care prior to his death.


Criteria
New and Material Evidence

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
Additionally, pursuant to 38 U.S.C.A. § 7105(c), a decision 
by the RO may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  The exception to these rules is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision has been issued and once a rating 
decision becomes final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2003).  If a 
chronic disorder such as heart disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2003); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

In the most recent Court opinion and associated final rule 
relating to 38 C.F.R. §  3.304, effective May 5, 2005, [and 
applying to all claims which were pending on or filed after 
May 4, 2005], the regulation governing the presumption of 
soundness and aggravation is revised and amended to conform 
to the Federal Circuit Court in Wagner v. Principi, No. 02-
7347 (Fed. Cir. June 1, 2004), to require that VA, rather 
than the veteran bears the burden or proving that the 
disability at issue preexisted entrance into service and that 
the disability was not aggravated by service before the 
presumption of soundness on entrance onto active duty may be 
rebutted.  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2004).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2004).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2004); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Suffice it to state that given the convoluted procedural 
history in this case, including actions by both Board and the 
Court, the appellant and her representatives have been fully 
apprised of all the requirements relating to both law and 
evidence, and have so acknowledged and contributed thereto.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  
In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

New and Material Evidence

The appellant seeks to reopen her claim of service connection 
for the cause of the veteran's death which the Board denied 
in March 1995.  When a claim is finally denied by the Board, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In the case at hand, the Board finds that new and material 
evidence has been submitted since the issuance of the Board's 
March 1995 decision.  In particular, there are four 
additional  medical opinions dealing specifically with the 
etiology of the cause of the veteran's death.  

This evidence is material because its bears directly and 
substantially upon the specific issue being considered in 
this case.  Such evidence is thus significant and must be 
considered in order to fairly decide the merits of the claim, 
and is therefore material.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, the Board's analysis will 
proceed to an evaluation of the claim on the merits.

Service Connection for the Cause of the Veteran's Death

As has been discussed at great length by everyone involved in 
this case, by the RO, the representatives, the many medical 
experts, and the appellant, there are no hard and fast 
conclusions available based on the evidence of record.  

The veteran is unfortunately no longer alive and while there 
are undoubtedly numerous other possible opinions available 
somewhere, the objective evidence is not going to get better 
than it is at present.  

In general, the primary focus of the issue is whether 
whatever the veteran had in service was of a primary cardiac 
nature and thus, in the decades after his death, served as an 
underlying precipitant and, ultimately, a contributory cause 
for his death.

In this regard, the practical answers are clearly neither 
finite nor explicit.  In fact, there are a variety of medical 
expert opinions on every side of the question.  However, it 
is entirely unnecessary to further prolong this discussion, 
since in order to grant a benefit, it is not required that 
the evidence be incontrovertible, but merely that doubt is 
raised by credible evidence.

In this regard, the physician who was the most intimately 
associable with the veteran himself, and who has credentials 
which sustain his inherent credibility, has opined that there 
was a relationship between the inservice symptoms and 
disability and the cause of the veteran's death.  

Indeed, there are impassioned, articulate discussions and 
arguments against this deduction, not to mention collateral 
commentaries as to his standing and qualifications, etc.  
But, in the end, in this regard, the Board is charged to be 
both the finder of fact and to evaluate the evidence in the 
most equitable manner possible.  On review of the aggregate 
file, the Board finds that his conclusion is credible and 
worthy of consideration; moreover, the Board finds it 
persuasive.

Accordingly, the Board finds that the evidence raised a doubt 
which must be resolved in the appellant's favor, and service 
connection is granted for the cause of the veteran's death.  




ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death. 

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


